NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                   __________

                                        No. 15-3853
                                        __________

                            UNITED STATES OF AMERICA

                                             v.

                     ADVANTAGE MEDICAL TRANSPORT INC;
                             SERGE SIVCHUK,
                                         Appellants
                                __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
        (District Court Criminal Nos. 1-12-cr-00004-001 and 1-12-cr-00004-002)
                    District Judge: Honorable Christopher C. Conner


                             ORDER AMENDING OPINION


      IT IS HEREBY ORDERED that the Not Precedential Opinion filed in this case on
June 21, 2017, be, and hereby is, amended as follows:

       In Part II(A)(1), the recitation of relevant beneficiaries contains an error. It is
hereby amended to read, at page 9, “Sandra Bo., David T., and Michael M.” Also, in that
same section and page, there is an error in the amount of loss attributable to these
beneficiaries. The amount identified in the opinion is corrected to read “$54,352.”

      Further, in Part III, at page 23, the recitation of beneficiaries is amended to read
“Sandra Bo., David T., and Michael M.”
      Amendment of this not-precedential opinion is so ordered and these errors are
hereby corrected.


Very truly yours,


Marcia M. Waldron,
Clerk

cc:   Stephen R. Cerutti, II, Esq.
      Mark S. Greenberg, Esq.